         Case 2:20-cv-00127-WB Document 54 Filed 03/05/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PRIYA E. MAMMEN, M.D., M.P.H.,                           CIVIL ACTION
               Plaintiff,

               v.

 THOMAS JEFFERSON UNIVERSITY,                             NO. 20-0127
 JEFFERSON UNIVERSITY
 PHYSICIANS, THOMAS JEFFERSON
 UNIVERSITY HOSPITAL AND SIDNEY
 KIMMEL MEDICAL COLLEGE,
                Defendants.


                                         ORDER

       AND NOW, this 5th day of March, 2021, upon consideration of Defendants’ Motion for

Summary Judgment and briefing in support thereof (ECF Nos. 39 & 45), and Plaintiff’s response

thereto (ECF Nos. 43 & 46), IT IS ORDERED that Defendants’ Motion is GRANTED IN

PART and DENIED IN PART.

       Defendants’ Motion is GRANTED as to Plaintiff’s retaliatory failure-to-hire claim and

FMLA interference claim. Defendants’ Motion is DENIED as to Plaintiff’s retaliatory

termination claims; gender-based termination claims; and FMLA retaliation claim.

                                                  BY THE COURT:


                                                  /s/Wendy Beetlestone, J.

                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
